DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for the phrase “..a final soft top to the soft top framework to a vehicle.”  It appears the word “to” should be “of” in this context.
Claims 2, 8, and 13 have been amended to remedy the objections raised in the office action dated 06/10/2022.  The objections to these claims is withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 both recite a version of “assembling a final top to the soft top framework of a vehicle”.  The claims as originally filed provide support for assembling the final top to a vehicle, but not to a framework.  In the specification, there is no mention of a framework outside of the background section, which states that the fabric fits over a framework and makes no mention of assembling a soft top to a soft top framework.  The remainder of the specification does not disclose any further information regarding the shape, size, or structure of the framework.  There is also a lack of description relating to a step of assembling to a framework.  As such, Examiner respectfully asserts that there is support for assembling the soft top to a vehicle, yet a lack of support in the application as originally filed for assembling the soft top to a soft top framework of a vehicle.

Claim Interpretation
Claim 8 recites “specifying the vehicle soft top”.  This step is interpreted as specifying the size/shape/orientation of the soft top based on the particular vehicle.  This interpretation is based on original claim 8 and claim 13 recitations which provide support for this step.
The limitation “the top” in the 3rd line of claim 13 is interpreted as “the soft top”.
The “soft top framework” in claims 1 and 13 is interpreted as a structure of a vehicle that can support the manufactured soft top due to the lack of description in the specification and detail in the drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6010176) in view of Cheng (CN-105774503-A), further in view of Metts (US 20050285415).
As to claim 1, Jones teaches a process for manufacture of a custom pattern soft top for a vehicle (Figure 1 teaches the soft top (reversible cover, 10) for a vehicle (truck).)  comprising: a plurality of sewn together parts that fit over a soft top framework of a soft top for a vehicle (Figure 1 teaches a cover (10).  Col. 4, Lines 30-35 teach that individual panels (upper, side, front, rear) are combined by sewing.  Col. 3, Lines 50-55 teaches the cover is used with a framework that can be ribs, bars, bows, etc.); forming parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle. (Col. 4, Lines 22-31 teach that the panels are made from one material and are attached such that the design is continuous after the cover is completed.  Figure 1 shows the cover attached to a framework of a vehicle.)
Jones does not teach providing a printable marker sheet which matches the size for forming the layout of a plurality of sewn together parts which fit over a soft top framework of a soft top for a vehicle; printing a design onto the marker sheet in orientations on each individual part of said plurality of sewn together parts such that the design on each part is configured and laid out to match the orientation of the pattern for that part on the vehicle; cutting the parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle.
However Cheng teaches providing a printable marker sheet which matches the size for forming the layout of a plurality of sewn together parts which fit over a soft top framework of a soft top for a vehicle; printing a design onto the marker sheet in orientations on each individual part of said plurality of sewn together parts such that the design on each part is configured and laid out to match the orientation of the pattern for that part on the vehicle; cutting the parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle. (Figure 1 teaches a sheet that has a design printed on it.  Figure 3 shows the design on a vehicle cover.  Lines 89-95 of the machine translation describe the process where a pattern is printed on a full size sheet, then cut into smaller pieces, then sewn together to form the cover.  Lines 86-87 teach the cover is made from multiple pieces that suit specific portions of the vehicle.)
One of ordinary skill would have been motivated to apply the known printing/cutting/sewing technique of Cheng to the cover production method of Jones in order to allow for the production of a custom sized cover (due to the scanning method of Cheng (See Lines 89-92)) that can be a single/multi colored design that can be customized or industrialized to meet the need of end-users and corporate users. (Cheng Lines 57-59)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known printing/cutting/sewing technique of Cheng to the cover production method of Jones because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).
Jones in view of Cheng does not explicitly disclose providing UV protection to the printed pattern. Cheng does disclose sun-proof feature of the cover (See Line 55), but does not disclose a step of providing it.
However, Metts teaches providing UV protection to the printed pattern for a soft top. (¶0015 teaches the addition of a UV protectant for the printed fabric panel of the soft top (20).)
One of ordinary skill would have been motivated to combine the known UV coating application method of Metts to the soft top production method of Jones in view of Cheng based on Metts ¶0015 “UV protectants may be added to protect both the colors from dulling and the fibers from deteriorating as a result of the corrosive effects of the UV rays.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known UV coating application method of Metts to the soft top production method of Jones in view of Cheng because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

As to claim 2, Jones in view of Cheng and Metts teaches the process of claim 1 wherein cutting the parts further comprises assembling the printable marker sheet onto a fabric material substrate for the soft top and cutting parts of the soft top from the resulting assembly. (Cheng, Line 50-51 teaches the use of sublimation printing, which is a process that includes printing onto a marker sheet then placing that marker sheet onto the fabric that is intended to receive the graphic.  Lines 94-95 teach the printing of the entire pattern onto the garment then cutting.)
 
As to claim 3, Jones in view of Cheng and Metts teaches the process of claim 2 wherein the printable marker sheet and the fabric substrate are layered on each other for providing a two layered assembly. (Cheng, Line 50-51 teaches the use of sublimation printing, which is a process that includes printing onto a marker sheet then placing that marker sheet onto the fabric that is intended to receive the graphic.)

As to claim 4, Jones in view of Cheng and Metts teaches the process of claim 3 wherein the printable marker sheet is coated by or comprises a UV resistant film. (Metts, ¶0014 teaches the use of sublimation printing, similar to Cheng.  ¶0015 teaches the use of a UV coating (interpreted as a film) that is added to the panel.)

As to claim 5, Jones in view of Cheng and Metts teaches the process of claim 1 wherein the pattern is printed on a printable marker sheet formed by a fabric substrate. (Cheng, Lines 51-52 teaches the printing is done to the material of the garment.  Lines 37-38 teach the layers are made from fabric.)

As to claim 6, Jones in view of Cheng and Metts teaches the process of claim 4 wherein a design color is formed with a combination of a tinted coating or film and a substrate. (Cheng, Lines 42-43 teach that the design color can be a single or multi color.  Lines 51-52 teach the use of a printer, which is interpreted as applying tints/dyes to the fabric to form a coating.)

As to claim 8, Jones in view of Cheng and Metts teaches the process of claim 1 further including specifying the vehicle soft top to determine the size the marker sheet that is provided. (Cheng, Lines 46-49 teach the scanning and measuring of the vehicle to determine the size of the pattern.)

As to claim 11, Jones in view of Cheng and Metts teaches the process of claim 1 further including manually determining the design printing orientations on the individual parts. (Cheng, Lines 49-50 teach the use of CAD software, which has a manual input portion (using the computer) as well as an automated (AI) portion (translating the input commands to computer actions).)

As to claim 12, Jones in view of Cheng and Metts teaches the process of claim 1 further comprising utilizing AI for determining the design printing orientations on the individual parts. (Cheng, Lines 49-50 teaches that the design of the pattern to the corresponding part of the garment is done via a drawing software, which is interpreted as using an artificial intelligence as at least a part of the process.  Applicant’s specification does not list any further specifics regarding the process of using artificial intelligence to determine the orientation, so it is interpreted that the software of Cheng is sufficient to obviate this limitation.)

As to claim 14, Jones in view of Cheng and Metts teaches the process of claim 1 and a cover. (Jones, Figure 1 teaches a cover (10) that is capable of being formed by the method of claim 1.  The structure implied by the method of claim 1 is a cover made from sewn together parts that has a design on it.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6010176) in view of Cheng (CN-105774503-A), further in view of Metts (US 20050285415), as applied in claim 1, further in view of Gregorek (US 20020007888).
As to claim 7, Jones in view of Cheng and Metts teaches the process of claim 1 where a design is printed on a fabric cover/soft top. (See rejection of Claim 1) Cheng discloses a number of patterns/colors is possible using its method. (See Lines 42-44)
Jones in view of Cheng and Metts does not disclose the design is luminescence.
However, Gregorek teaches a cover that uses glow in the dark (luminescent) inks. (See ¶0018)
One or ordinary skill would have been motivated to apply the known luminescent ink printing technique of Gregorek to the cover production method of Jones in view of Cheng and Metts in order to “replace the existing, boring, usually monochrome, utilitarian covers with a more lively and possibly interactive cover with embellishments, individually selected to compliment the personal taste of the owner.  Some of the embellishments may include novelty inks which are reflective, glow in the dark…” (Gregorek ¶0018)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known luminescent ink printing technique of Gregorek to the cover production method of Jones in view of Cheng and Metts to the cover production method of Jones because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6010176) in view of Cheng (CN-105774503-A), further in view of Metts (US 20050285415), as applied in claim 1, further in view of Lehrer (US 20190138861).
As to claims 9-10, Jones in view of Cheng and Metts teaches the process of claim 1 where a design is printed on a cover. (Cheng, Lines 42-44) Cheng also discloses that the design can be a large number of possible options to suit the needs of end users and corporate users. (See Lines 42-44 and 57-59)
Jones in view of Cheng and Metts does not explicitly disclose specifying the design from a library of graphic designs or scanning a customer provided graphic for specifying the design.
However, Lehrer teaches a printing method where multiple pieces are printed on a single sheet, then cut and sewn in order to form a finished product where the graphics are either located in a library of designs (See ¶0129) or scanned by a customer (¶0129).
One of ordinary skill would have been motivated to apply the known design database retrieval technique of Lehrer to the design method of Jones in view of Cheng and Metts in order to use a library of images that have standard values and calibration information for color/fabric combinations. (See Lehrer ¶0129)
One of ordinary skill would have been motivated to apply the known customer design upload technique of Lehrer to the design method of Jones in view of Cheng and Metts in order to allow the end user to choose a personalized artwork that is not available in a database or create their own new design.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known design database retrieval technique or customer uploading technique of Lehrer to the design method of Jones in view of Cheng and Metts to the cover production method of Jones because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6010176) in view of Cheng (CN-105774503-A), further in view of Metts (US 20050285415) and Lehrer (US 20190138861).
As to claim 13, Jones teaches a process for manufacture of a custom pattern soft top for a vehicle (Figure 1 teaches the soft top (reversible cover, 10) for a vehicle (truck).)  comprising: a plurality of sewn together parts that fit over a soft top framework of a soft top for a vehicle (Figure 1 teaches a cover (10).  Col. 4, Lines 30-35 teach that individual panels (upper, side, front, rear) are combined by sewing.  Col. 3, Lines 50-55 teaches the cover is used with a framework that can be ribs, bars, bows, etc.); forming parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle. (Col. 4, Lines 22-31 teach that the panels are made from one material and are attached such that the design is continuous after the cover is completed.  Figure 1 shows the cover attached to a framework of a vehicle.)
Jones does not teach providing a printable marker sheet which matches the size for forming the layout of a plurality of sewn together parts which fit over a soft top framework of a soft top for a vehicle; printing a design onto the marker sheet in orientations on each individual part of said plurality of sewn together parts such that the design on each part is configured and laid out to match the orientation of the pattern for that part on the vehicle; cutting the parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle.
However Cheng teaches providing a printable marker sheet which matches the size for forming the layout of a plurality of sewn together parts which fit over a soft top framework of a soft top for a vehicle; printing a design onto the marker sheet in orientations on each individual part of said plurality of sewn together parts such that the design on each part is configured and laid out to match the orientation of the pattern for that part on the vehicle; cutting the parts of the soft top with the designs and assembling a final soft top to the soft top framework to (of) a vehicle. (Figure 1 teaches a sheet that has a design printed on it.  Figure 3 shows the design on a vehicle cover.  Lines 89-95 of the machine translation describe the process where a pattern is printed on a full size sheet, then cut into smaller pieces, then sewn together to form the cover.  Lines 86-87 teach the cover is made from multiple pieces that suit specific portions of the vehicle.)
One of ordinary skill would have been motivated to apply the known printing/cutting/sewing technique of Cheng to the cover production method of Jones in order to allow for the production of a custom sized cover (due to the scanning method of Cheng (See Lines 89-92)) that can be a single/multi colored design that can be customized or industrialized to meet the need of end-users and corporate users. (Cheng Lines 57-59)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known printing/cutting/sewing technique of Cheng to the cover production method of Jones because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).
Jones in view of Cheng does not explicitly disclose providing UV protection to the printed pattern. Cheng does disclose sun-proof feature of the cover (See Line 55), but does not disclose a step of providing it.
However, Metts teaches providing UV protection to the printed pattern for a soft top. (¶0015 teaches the addition of a UV protectant for the printed fabric panel of the soft top (20).)
One of ordinary skill would have been motivated to combine the known UV coating application method of Metts to the soft top production method of Jones in view of Cheng based on Metts ¶0015 “UV protectants may be added to protect both the colors from dulling and the fibers from deteriorating as a result of the corrosive effects of the UV rays.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known UV coating application method of Metts to the soft top production method of Jones in view of Cheng because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).
Jones in view of Cheng and Metts does not explicitly disclose specifying the design from a library of graphic designs or scanning a customer provided graphic for specifying the design.
However, Lehrer teaches a printing method where multiple pieces are printed on a single sheet, then cut and sewn in order to form a finished product where the graphics are either located in a library of designs (See ¶0129) or scanned by a customer (¶0129).
One of ordinary skill would have been motivated to apply the known design database retrieval technique of Lehrer to the design method of Jones in view of Cheng and Metts in order to use a library of images that have standard values and calibration information for color/fabric combinations. (See Lehrer ¶0129)
One of ordinary skill would have been motivated to apply the known customer design upload technique of Lehrer to the design method of Jones in view of Cheng and Metts in order to allow the end user to choose a personalized artwork that is not available in a database or create their own new design.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known design database retrieval technique or customer uploading technique of Lehrer to the design method of Jones in view of Cheng and Metts to the cover production method of Jones because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

As to claim 15, Jones in view of Cheng, Metts, and Lehrer teaches the process of claim 13, and a cover produced by it.  (Jones, Figure 1 teaches a cover (10) that is capable of being formed by the method of claim 13.  The structure implied by the method of claim 13 is a cover made from sewn together parts that has a design on it.)

Response to Arguments
Applicant’s arguments, see remarks, filed 10/11/2022, with respect to the rejection of Claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 (and their dependents) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jones in view of Cheng, Metts, and Lehrer.
Applicants arguments regarding the additional limitation added to claims 1 and 13 regarding UV protection are convincing. Neither Gregorek nor Lehrer teach the claimed step of “providing UV protection to the printed pattern”.

Part of Applicant's arguments filed 10/11/2022 are not persuasive.
Applicant argues that the amendment of “a soft top framework” to claims 1 and 13 overcomes the Gregorek reference because the reference does not have a soft top framework.  
Examiner respectfully asserts that the “soft top framework” is not shown or described in applicant’s specification as originally filed, so the structure of this “framework” is unknown.  Thus, the part of vehicle the cover of Gregorek fits over can be considered a “soft top framework” because it is a structure that supports the “soft top” of Gregorek.

Applicant argues that Lehrer is not analogous art because it pertains to clothing.
Examiner respectfully asserts that although Lehrer does not explicitly teach a soft top for a vehicle, it does teach solving a similar problem to applicant.  This solution involves printing multiple parts of a final product on a single sheet, cutting them out, then sewing them to form the final product. (See Lehrer ¶0042-0048 and the rejection dated 06/10/2022) Thus, Lehrer is interpreted as reasonably pertinent to the problem faced by the inventor.  See MPEP 2141.01 (a)(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20130060654: ¶0016 teaches the process involves user customization of a product that can include any product that allows the consumer to customize the product.  ¶0019 teaches the customer can customize a product design by applying colors, images, designs to a pattern. ¶0020 teaches a system that renders the product for the consumer. ¶0020 teaches the printing, cutting and sewing process to form the product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726